Citation Nr: 0210726	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for disability 
manifested by blurred vision.

2.  Entitlement to service connection for disability 
manifested by numbness in the legs.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
December 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which claims for entitlement to service 
connection for residuals of a low back pain, blurred vision, 
numbness in legs, and migraines were denied.  In May 2001, 
the Board remanded the veterans' claim in order to notify the 
veteran of VCAA regulations and obtain current VA 
examinations to assess the veterans' disabilities.

In an October 2001 rating decision, the RO established 
service connection for migraines and arthralgia of the 
lumbosacral spine.  A 50 percent rating was given for 
migraines and 10 percent rating was assigned for arthralgia 
of the lumbosacral spine, both effective from January 1999.  
The veteran's claims of service connection for blurred vision 
and numbness of the legs remain the subject of this appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran does not have disability manifested by 
blurred vision.

3.  The veteran does not have disability manifested by 
numbness in his legs.


CONCLUSIONS OF LAW

1.  Disability manifested by blurred vision was not incurred 
in or aggravated by military service nor is such a disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

2.  Disability manifested by numbness in the legs was not 
incurred in or aggravated by military service nor is such a 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence shows that 
a disability was incurred in or aggravated by service or is 
proximately due or the result of an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran contends that his blurred vision had its onset 
during his military service and that his service-connected 
"migraines" have caused him to also suffer from blurred 
vision.  The veteran also contends that his service-connected 
"arthralgia of the lumbosacral spine" has caused him to 
suffer from numbness of the lower legs.  However, in order 
for a veteran to qualify for entitlement to compensation, the 
veteran must prove the existence of an underlying disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Symptomatology, 
such as pain, without evidence of underlying disability, 
would not be service connectable.  Like pain, neither blurred 
vision nor numbness is itself a disability, and to the extent 
service connection could be awarded for blurred vision or 
numbness, it would have to be attributable to an "underlying 
malady or condition" etiologically related to the appellant's 
service or to a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Sanchez-Benitez, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

I.  Entitlement to Service Connection for Blurred Vision.  
The veteran's April 1995 enlistment examination report shows 
that the veteran's eyes were marked as normal.  In November 
1996, a service medical record states that the veteran 
experienced chronic headaches that were severe and caused 
blurred vision.  However, a treatment record from the same 
day in November 1996 also stated that the veteran did not 
have blurry vision. 

A February 1999 VA examination stated that the veteran's eyes 
were normal.  The veteran's patient history noted that he 
complained of headaches that caused vomiting and blurred 
vision.  The February 1999 examination report also stated 
that the veteran's vision clears when his headache ceases.  
The examiner stated in his report that the veteran had a 
normal eye examination with no visual field defects.  A more 
recent VA examination report from June 2001 stated that the 
veteran had a normal eye examination with visual fields that 
were considered intact and normal.  The examiner stated in 
his report that there is no physical visual impairment 
related to the veterans' headaches.  The examiner noted that 
headaches "might cause momentary visual difficulty" but 
would leave "no permanent residual".  An August 2001 VA 
examination report stated that the veteran had no motor 
sensory impairment.  The eye examination demonstrated pupils 
that were equal, round and reactive to light as well as sharp 
discs and intact extraocular muscles.

The Board acknowledges the veteran's complaints of blurred 
vision.  However, the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the existence of a disability manifested by 
blurred vision separate and apart form the already service-
connected migraine disorder.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No person who is qualified through education, 
training, or experience to offer medical diagnoses has 
identified any disability separate and apart from the already 
service-connected migraine disorder to account for the 
veteran's complaints of blurred vision.  In the absence of 
competent medical evidence of current disability manifested 
by blurred vision, there is no basis for a grant of service 
connection for this condition.

In brief, the record does not show that the veteran suffers 
from any current optical disability.  Multiple VA examination 
reports reflect that the veteran had normal eye examinations 
and that no disability manifested by blurred vision was 
identified.  Consequently, the veteran's claim for service 
connection for blurred vision must be denied.

II.  Entitlement to Secondary Service Connection for Numbness 
in the Lower Legs.  The veteran's service medical records do 
not reflect any complaints or diagnoses of numbness in the 
lower legs.  A VA general medical examination in February 
1999 revealed that the veteran suffered from arthralgia of 
the right knee and lumbosacral spine with lumbosacral strain.  
A June 2001 VA spinal examination did not list a diagnosis of 
numbness in the veteran's lower legs.  The examination report 
does not reflect that the veteran presented complaints of 
numbness in his legs.  The examiner stated that the veteran 
had no neurological abnormalities and again diagnosed the 
veteran with arthralgia of the lumbosacral spine with loss of 
function due to pain.

VA treatment records from August 1999 contain a diagnosis of 
chronic lumbar pain with radiculopathy.  However, VA 
treatment records are devoid of any reference to numbness in 
the veteran's lower legs.

In brief, the record does not show that the veteran suffers 
from a disability manifested by numbness in his lower legs 
separate and apart from the already service-connected 
arthralgia of the lumbosacral spine.  There is no medical 
evidence of the presence of such a disorder.  Consequently, 
the veteran's claim for service connection for numbness in 
his legs must be denied.

III.  VCAA.  A change in the law, on November 9, 2000, 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29,2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

The RO has obtained all evidence identified by the veteran 
relative to these claims.  Moreover, the veteran was afforded 
multiple VA examinations.  The Board finds that VA's duty to 
assist the claimant under applicable provisions has been 
satisfied.

VA also has a duty to notify the veteran of the evidence 
necessary to substantiate his claim.  The Board notes that 
the RO advised the veteran of the evidence necessary to 
support his claims in a May 2001 letter.  Also, in the 
Supplemental Statement of the Case dated in October 2001 the 
RO notified the veteran that VA examinations had revealed no 
visual problems and no numbness of his legs.  The information 
contained in this document was sufficient to place the 
veteran on notice that VA was unable to obtain evidence to 
substantiate the existence of the claimed disabilities.  The 
negative findings obtained on VA examinations made it 
reasonably certain that the claimed disabilities did not 
exist and that further efforts by VA or the veteran would be 
futile.  Thus, there was no evidence to be obtained by the 
veteran and no requirement that VA provide any additional 
notice to the veteran as to evidence that was to be obtained 
by him.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (VA is required to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  The Board finds 
that VA's duties to assist and to notify the veteran of the 
evidence necessary to substantiate his claims have been 
satisfied and that, in view of the absence of any competent 
medical evidence that the veteran has disability to account 
for the claimed blurred vision and numbness of the legs, any 
defect in VA's compliance with the duty to assist or to 
notify would not prejudice the veteran in this instance.


ORDER

Service connection for disability manifested by blurred 
vision is denied.

Service connection for disability manifested by numbness in 
the legs is denied.


		
GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

